UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. fiscal cliff diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks  the fiscal cliff, a hard landing in China, and the dissolution of the European Union  have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trusts Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective Long-term capital appreciation Net asset value December 31, 2012 Class IA: $16.56 Class IB: $16.53 Total return at net asset value MSCI EAFE Growth (as of 12/31/12) Class IA shares* Class IB shares† Index (ND) 1 year 21.24% 21.01% 16.86% 5 years –10.18 –11.28 –14.54 Annualized –2.12 –2.37 –3.09 10 years 132.15 126.40 111.36 Annualized 8.79 8.51 7.77 Life 106.73 99.72 63.23 Annualized 4.65 4.42 3.11 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 30, 1998. MSCI EAFE Growth Index (ND) is an unmanaged index that measures the performance in 20 countries within Europe, Australasia, and the Far East with a greater-than-average growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are represented as a percentage of the fund’s net assets as of 12/31/12. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Putnam VT International Growth Fund 1 Report from your fund’s manager How would you describe the investment environment for international growth stocks for the year ended December 31, 2012? Market conditions were favorable for the year as a whole, but there also were marked swings in investor sentiment throughout the period, which led to ongoing volatility across most global markets. Macroeconomic fears were the main catalyst, with major worries centered on the debt crisis in Europe, slowing economic growth in China, and a still-tepid U.S. economic recovery. Headline news on these topics drove down market prices during the second quarter, stalling what had been a solid rally for many stocks in the first three months of the year. While political uncertainty in the United States — including the potential for dramatic tax increases and deep federal spending cuts at year-end — challenged some stocks later in the year, the major macroeconomic risk factors diminished significantly during the fourth quarter. A strong rally in the Japanese stock market late in the year also helped. Within this overall environment, international growth stocks, as measured by the MSCI EAFE Growth Index [ND], rose 16.86%. Putnam VT International Growth Fund significantly outpaced its benchmark. What drove that result? Opportune security selection accounted for nearly all of the fund’s outperformance, which is a satisfying endorsement of an investment approach that focuses on fundamental, bottom-up security analysis to achieve performance in excess of the benchmark, particularly during a period of heightened volatility. Choosing to hold certain strong-performing stocks — and shying away from others in which we had less conviction — was especially beneficial in the health-care, information technology, financials, and consumer staples sectors. When investor risk aversion was at its highest, we added to what were considered riskier positions because our research suggested these stocks were attractively priced based on their growth prospects. And as macroeconomic concerns began to abate later in the year, these moves worked to our benefit and enhanced the fund’s performance. Which individual holdings were the most helpful to this outperformance? The Spain-based, blood-plasma products company Grifols was far and away the top contributor to relative outperformance. I believe two factors helped drive its performance: First, Grifols completed an acquisition that yielded better cost control and profit synergies; second, an undersupply of blood plasma caused by a manufacturing disruption at a competitor helped the company gain market share. Anheuser-Busch InBev, the Belgium-based multinational brewing company, also gave the fund a strong boost. We believe the brewer’s management team has done a good job of controlling costs and rationalizing distribution, which was reflected in its rising stock price. The fund benefited as well from an underweight position in giant British drugmaker GlaxoSmithKline, whose stock faltered on continued weakness in the European markets for pharmaceuticals and vaccines. We sold our position in GlaxoSmithKline prior to the end of the period. What stocks detracted from relative performance? Holding no position in major Japanese automotive manufacturer Toyota Motor — a large component of our benchmark index — made the biggest dent in our relative performance, as Toyota stock continued to make a strong showing. Two energy stocks that we did hold also were detractors. Canadian Natural Resources, based in Calgary, Alberta, and BG Group, based in the United Kingdom, are oil and natural gas producers, and both saw their stock prices decline as energy prices fell over the course of the year. We eliminated our position in Canadian Natural Resources during the period. What is your near-term outlook for international stocks? I would say that our outlook is improving, but still somewhat cloudy with respect to potential consequences from the extremely accommodative monetary policies that major world economies currently have in place. On the bright side, we believe some of the macroeconomic headwinds that challenged the international markets during 2012 may be abating, and we have positioned the fund in an attempt to benefit from these improving trends. At the same time, we continue to have concerns about fiscal policy, especially here in the United States, where the likelihood of ongoing political impasses remain palpable and could threaten to reverse the recent progress we have seen, albeit still slow, in global economic momentum. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Current and future portfolio holdings are subject to risk. 2 Putnam VT Int ernational Growth Fund Your fund’s manager Portfolio Manager Jeffrey B. Sacknowitz joined Putnam in 1999 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT International Growth Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $6.69 $8.03 $6.29 $7.56 Ending value (after expenses) $1,146.00 $1,144.70 $1,018.90 $1,017.65 Annualized expense ratio† 1.24% 1.49% 1.24% 1.49% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Int ernational Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT International Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT International Growth Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2013 Putnam VT International Growth Fund 5 The fund’s portfolio 12/31/12 COMMON STOCKS (96.6%)* Shares Value Aerospace and defense (1.4%) Embraer SA ADR (Brazil) 6,100 $173,911 Rolls-Royce Holdings PLC (United Kingdom) 27,626 398,043 Safran SA (France) 5,340 233,014 Airlines (1.2%) Deutsche Lufthansa AG (Germany) 22,967 431,698 Japan Airlines Co., Ltd. (Japan) † 6,400 273,933 Auto components (2.1%) Aisin Seiki Co., Ltd. (Japan) 10,400 324,348 Bridgestone Corp. (Japan) 14,300 370,672 Delphi Automotive PLC (United Kingdom) † 6,500 248,625 Valeo SA (France) 4,902 248,563 Automobiles (3.2%) Bayerische Motoren Werke (BMW) AG (Germany) 1,511 145,724 Brilliance China Automotive Holdings, Inc. (China) † 204,000 255,296 Daimler AG (Registered Shares) (Germany) 9,598 524,480 Maruti Suzuki India, Ltd. (India) 11,137 305,310 Nissan Motor Co., Ltd. (Japan) 57,100 541,962 Beverages (4.3%) Anheuser-Busch InBev NV (Belgium) 8,286 724,102 Fomento Economico Mexicano SAB de CV ADR (Mexico) 4,000 402,800 Pernod-Ricard SA (France) 7,378 867,555 SABMiller PLC (United Kingdom) 9,272 436,415 Biotechnology (0.9%) Grifols SA ADR (Spain) † 19,781 512,914 Building products (0.5%) Daikin Industries, Ltd. (Japan) 7,600 261,140 Capital markets (1.8%) Ashmore Group PLC (United Kingdom) 74,729 432,107 KKR & Co. LP 15,600 237,588 UBS AG (Switzerland) 21,022 330,596 Chemicals (2.8%) BASF SE (Germany) 7,186 675,422 Lanxess AG (Germany) 3,751 328,050 Syngenta AG (Switzerland) 933 376,356 Tronox, Ltd. Class A S 9,200 167,900 Commercial banks (6.2%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 27,671 254,029 Barclays PLC (United Kingdom) 179,615 775,646 China Construction Bank Corp. (China) 206,000 167,891 Grupo Financiero Banorte SAB de CV (Mexico) 56,600 365,488 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 120,800 650,042 Sberbank of Russia ADR (Russia) S 45,176 561,550 Societe Generale SA (France) † 11,645 438,018 UniCredit SpA (Italy) † 59,233 292,498 Commercial services and supplies (1.9%) Aggreko PLC (United Kingdom) 5,193 148,927 Regus PLC (United Kingdom) 261,281 471,503 Tyco International, Ltd. 15,725 459,956 COMMON STOCKS (96.6%)* cont. Shares Value Communications equipment (0.5%) F5 Networks, Inc. † 1,500 $145,725 Telefonaktiebolaget LM Ericsson Class B (Sweden) 12,745 128,193 Computers and peripherals (1.7%) Apple, Inc. 500 266,515 Gemalto NV (Netherlands) 2,801 253,592 Pegatron Corp. (Taiwan) † 317,000 412,438 Construction and engineering (1.8%) China Communications Construction Co., Ltd. (China) 491,000 482,147 Chiyoda Corp. (Japan) 19,000 272,059 Daelim Industrial Co., Ltd. (South Korea) 2,302 189,113 Jaypee Infratech, Ltd. (India) † 54,549 51,420 Construction materials (0.6%) PT Indocement Tunggal Prakarsa Tbk (Indonesia) 139,500 325,907 Diversified financial services (3.1%) BM&F Bovespa SA (Brazil) 43,700 298,803 Citigroup, Inc. 6,400 253,184 ING Groep NV GDR (Netherlands) † 59,920 572,997 ORIX Corp. (Japan) 5,210 587,891 Electrical equipment (1.4%) Dongfang Electric Corp., Ltd. (China) 204,400 420,198 Mitsubishi Electric Corp. (Japan) 46,000 391,526 Electronic equipment, instruments, and components (1.2%) Hollysys Automation Technologies, Ltd. (China) † S 15,200 180,424 Murata Manufacturing Co., Ltd. (Japan) 8,600 507,217 Energy equipment and services (2.0%) Ezion Holdings, Ltd. (Singapore) 259,000 361,403 Halliburton Co. 13,100 454,439 Petrofac, Ltd. (United Kingdom) 11,936 323,380 Food and staples retail (0.7%) Magnit OJSC GDR (Russia) 8,502 344,261 Olam International, Ltd. (Rights) (Singapore) † F 17,215 5,560 Olam International, Ltd. (Singapore) 55,000 70,539 Food products (4.4%) Associated British Foods PLC (United Kingdom) 18,748 477,211 First Resources, Ltd. (Singapore) 91,000 151,594 Kerry Group PLC Class A (Ireland) 11,783 625,453 Nestle SA (Switzerland) 18,442 1,201,941 Gas utilities (0.7%) Tokyo Gas Co., Ltd. (Japan) 83,000 379,472 Health-care equipment and supplies (0.8%) Covidien PLC 5,448 314,568 Elekta AB Class B (Sweden) 9,945 156,830 Health-care providers and services (0.1%) Chindex International, Inc. † 3,547 37,244 Hotels, restaurants, and leisure (1.7%) Compass Group PLC (United Kingdom) 79,620 941,647 Household durables (1.4%) Haier Electronics Group Co., Ltd. (China) † 254,000 373,467 Persimmon PLC (United Kingdom) 30,039 396,701 6 Putnam VT Int ernational Growth Fund COMMON STOCKS (96.6%)* cont. Shares Value Industrial conglomerates (1.5%) Jaiprakash Associates, Ltd. (India) 143,270 $258,400 Siemens AG (Germany) 5,182 563,230 Insurance (3.0%) AIA Group, Ltd. (Hong Kong) 193,800 772,378 Prudential PLC (United Kingdom) 64,245 896,429 Internet and catalog retail (0.7%) Rakuten, Inc. (Japan) 50,400 393,055 Internet software and services (1.1%) Google, Inc. Class A † 483 342,626 Tencent Holdings, Ltd. (China) 7,900 257,105 IT Services (1.2%) InterXion Holding NV (Netherlands) † 12,242 290,870 Visa, Inc. Class A 2,700 409,266 Machinery (1.8%) Fiat Industrial SpA (Italy) 25,071 274,890 Invensys PLC (United Kingdom) 22,859 124,194 Mori Seiki Co., Ltd. (Japan) 27,400 239,507 NSK, Ltd. (Japan) 53,000 377,694 Media (3.9%) Global Mediacom Tbk PT (Indonesia) 1,304,500 325,530 Kabel Deutschland Holding AG (Germany) 5,857 437,977 News Corp. Class A 7,700 196,658 Pearson PLC (United Kingdom) 20,833 407,272 Virgin Media, Inc. (United Kingdom) 6,400 235,200 WPP PLC (United Kingdom) 40,609 590,344 Metals and mining (5.3%) AuRico Gold, Inc. (Canada) † 34,400 283,237 Barrick Gold Corp. (Canada) 8,300 290,546 Goldcorp, Inc. (Canada) 20,786 764,194 Rio Tinto, Ltd. (Australia) 14,448 1,005,637 Teck Resources, Ltd. Class B (Canada) 8,800 319,815 Xstrata PLC (United Kingdom) † 16,752 297,952 Multi-utilities (0.5%) Centrica PLC (United Kingdom) 49,533 269,083 Oil, gas, and consumable fuels (5.5%) BG Group PLC (United Kingdom) 62,771 1,052,561 Inpex Corp. (Japan) 30 160,106 Origin Energy, Ltd. (Australia) 36,639 448,377 Royal Dutch Shell PLC Class A (United Kingdom) 12,712 449,173 Suncor Energy, Inc. (Canada) 17,300 568,898 Tullow Oil PLC (United Kingdom) 20,681 421,155 Pharmaceuticals (7.4%) Astellas Pharma, Inc. (Japan) 14,900 669,327 Bayer AG (Germany) 8,327 790,753 Merck KGaA (Germany) 3,611 476,428 Mitsubishi Tanabe Pharma Corp. (Japan) 16,500 215,134 Sanofi (France) 11,068 1,049,636 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) † 205,000 312,072 Shire PLC (United Kingdom) 14,681 450,897 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 4,738 176,917 COMMON STOCKS (96.6%)* cont. Shares Value Real estate management and development (2.4%) Mitsubishi Estate Co., Ltd. (Japan) 21,000 $502,032 Realogy Holdings Corp. † 1,935 81,193 Sun Hung Kai Properties, Ltd. (Hong Kong) 29,000 437,702 Unitech, Ltd. (India) † 491,107 305,015 Road and rail (0.2%) Localiza Rent a Car SA (Brazil) 6,600 120,879 Semiconductors and semiconductor equipment (1.7%) ASML Holding NV ADR (Netherlands) S 6,822 439,405 NXP Semiconductor NV † S 5,600 147,672 Samsung Electronics Co., Ltd. (South Korea) 119 170,316 SK Hynix, Inc. (South Korea) † 9,070 220,048 Software (1.1%) SAP AG (Germany) 3,174 254,258 VMware, Inc. Class A † S 3,800 357,732 Specialty retail (1.4%) Foschini Group, Ltd. (The) (South Africa) 14,957 249,074 Kingfisher PLC (United Kingdom) 113,791 525,588 Textiles, apparel, and luxury goods (1.7%) Christian Dior SA (France) 3,940 681,169 Cie Financiere Richemont SA (Switzerland) 3,520 281,471 Thrifts and mortgage finance (0.9%) Housing Development Finance Corp., Ltd. (HDFC) (India) † 33,218 506,699 Tobacco (3.4%) British American Tobacco (BAT) PLC (United Kingdom) 21,069 1,067,567 Japan Tobacco, Inc. (Japan) 29,600 834,474 Trading companies and distributors (1.6%) Finning International, Inc. (Canada) 10,700 264,300 Mitsui & Co., Ltd. (Japan) 28,500 426,368 Wolseley PLC (United Kingdom) 4,810 228,641 Water utilities (0.6%) Beijing Enterprises Water Group, Ltd. (Hong Kong) 822,000 213,745 Hyflux, Ltd. (Singapore) S 141,000 148,315 Wireless telecommunication services (1.3%) Softbank Corp. (Japan) 6,100 223,210 Vodafone Group PLC (United Kingdom) 197,032 495,504 Total common stocks (cost $46,193,691) PREFERRED STOCKS (1.9%)* Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 1,051 $840,473 Sartorius AG zero % pfd. (Germany) 2,569 227,956 Total preferred stocks (cost $944,823) WARRANTS (—%)* † Expiration date Strike price Warrants Value Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.14 8,920 $3,296 Total warrants (cost $—) Putnam VT International Growth Fund 7 SHORT-TERM INVESTMENTS (3.9%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 1,230,455 $1,230,455 Putnam Money Market Liquidity Fund 0.14% L 579,356 579,356 SSgA Prime Money Market Fund 0.08% P 237,000 237,000 U.S. Treasury Bills with an effective yield of 0.156%, July 25, 2013 $74,000 73,948 U.S. Treasury Bills with an effective yield of 0.170%, May 30, 2013 20,000 19,992 U.S. Treasury Bills with an effective yield of 0.159%, February 7, 2013 35,000 34,994 Total short-term investments (cost $2,175,725) Total investments (cost $49,314,239) Key to holding’s currency abbreviations MYR Malaysian Ringgit Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $56,149,361. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $171,788 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.4% Russia 1.6% Japan 15.4 Mexico 1.4 Germany 8.7 Spain 1.4 United States 8.2 Singapore 1.3 France 6.3 Belgium 1.3 Canada 4.4 Indonesia 1.2 China 4.4 Ireland 1.1 Switzerland 3.9 Brazil 1.1 Netherlands 2.8 Italy 1.0 Australia 2.6 Taiwan 0.7 India 2.5 Sweden 0.5 Hong Kong 2.5 Other 0.8 South Korea 2.5 Total 100.0% FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $69,839,036) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/16/13 $1,612,611 $1,616,483 $3,872 Canadian Dollar Sell 1/16/13 14,674 14,665 (9) Euro Buy 1/16/13 3,200,179 3,167,387 32,792 Swedish Krona Buy 1/16/13 1,019,441 998,321 21,120 Barclays Bank PLC Australian Dollar Buy 1/16/13 142,338 142,553 (215) British Pound Sell 1/16/13 1,865,615 1,846,911 (18,704) Canadian Dollar Sell 1/16/13 208,648 208,686 38 Euro Sell 1/16/13 175,705 173,789 (1,916) Hong Kong Dollar Sell 1/16/13 1,044,280 1,044,354 74 Japanese Yen Buy 1/16/13 174,001 183,364 (9,363) Norwegian Krone Sell 1/16/13 470,131 463,110 (7,021) Singapore Dollar Buy 1/16/13 157,991 158,535 (544) Swedish Krona Buy 1/16/13 13,697 13,427 270 Swiss Franc Buy 1/16/13 172,240 172,253 (13) Citibank, N.A. Australian Dollar Buy 1/16/13 245,875 246,307 (432) British Pound Buy 1/16/13 1,771,238 1,753,237 18,001 Canadian Dollar Sell 1/16/13 810,372 810,352 (20) Danish Krone Buy 1/16/13 1,175,794 1,167,827 7,967 Euro Sell 1/16/13 1,900,544 1,879,680 (20,864) Singapore Dollar Sell 1/16/13 151,524 152,057 533 8 Putnam VT Int ernational Growth Fund FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $69,839,036) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Australian Dollar Buy 1/16/13 $235,190 $235,482 $(292) British Pound Sell 1/16/13 2,194,555 2,177,458 (17,097) Canadian Dollar Sell 1/16/13 1,006,256 1,005,918 (338) Euro Sell 1/16/13 2,130,505 2,107,172 (23,333) Japanese Yen Buy 1/16/13 1,719,098 1,811,605 (92,507) Norwegian Krone Buy 1/16/13 471,120 465,810 5,310 Swiss Franc Buy 1/16/13 71,302 69,616 1,686 Deutsche Bank AG Australian Dollar Buy 1/16/13 179,064 179,375 (311) Canadian Dollar Buy 1/16/13 596,497 596,512 (15) Euro Buy 1/16/13 1,328,942 1,314,267 14,675 Swedish Krona Buy 1/16/13 419,930 411,618 8,312 Swiss Franc Buy 1/16/13 557,509 551,344 6,165 Swiss Franc Sell 1/16/13 557,509 553,349 (4,160) Goldman Sachs International Euro Sell 1/16/13 1,404,715 1,388,731 (15,984) Japanese Yen Sell 1/16/13 650,007 684,868 34,861 Swedish Krona Buy 1/16/13 20,983 20,569 414 HSBC Bank USA, National Association Australian Dollar Buy 1/16/13 2,142,124 2,144,770 (2,646) British Pound Buy 1/16/13 1,686,282 1,669,140 17,142 Euro Buy 1/16/13 1,074,163 1,062,355 11,808 Hong Kong Dollar Buy 1/16/13 483,871 483,906 (35) Hong Kong Dollar Sell 1/16/13 483,871 483,897 26 Norwegian Krone Buy 1/16/13 750,454 739,426 11,028 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/13 2,009,850 2,013,542 (3,692) British Pound Buy 1/16/13 1,766,527 1,748,657 17,870 Canadian Dollar Sell 1/16/13 315,485 315,471 (14) Euro Sell 1/16/13 3,966,496 3,922,861 (43,635) Hong Kong Dollar Buy 1/16/13 312,745 312,761 (16) Hong Kong Dollar Sell 1/16/13 312,745 312,776 31 Japanese Yen Buy 1/16/13 448,578 472,700 (24,122) Norwegian Krone Buy 1/16/13 1,079,478 1,063,860 15,618 Swiss Franc Buy 1/16/13 1,919,457 1,898,355 21,102 Royal Bank of Scotland PLC (The) Australian Dollar Sell 1/16/13 39,942 39,728 (214) British Pound Sell 1/16/13 20,305 20,098 (207) Canadian Dollar Sell 1/16/13 63,519 63,507 (12) Euro Sell 1/16/13 1,550,718 1,534,158 (16,560) Japanese Yen Sell 1/16/13 804,987 848,093 43,106 State Street Bank and Trust Co. Australian Dollar Buy 1/16/13 1,222,218 1,224,399 (2,181) Canadian Dollar Buy 1/16/13 646,146 646,261 (115) Euro Buy 1/16/13 1,239,043 1,225,324 13,719 Israeli Shekel Buy 1/16/13 217,155 212,045 5,110 Japanese Yen Sell 1/16/13 158,771 167,296 8,525 Norwegian Krone Sell 1/16/13 440,330 433,640 (6,690) Putnam VT International Growth Fund 9 FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $69,839,036) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Sell 1/16/13 $1,081,437 $1,083,355 $1,918 British Pound Sell 1/16/13 2,838,789 2,810,457 (28,332) Canadian Dollar Buy 1/16/13 408,553 408,544 9 Euro Buy 1/16/13 2,029,253 2,007,216 22,037 Norwegian Krone Sell 1/16/13 623,268 613,900 (9,368) Swedish Krona Buy 1/16/13 380,868 373,220 7,648 Swiss Franc Buy 1/16/13 1,056,729 1,044,789 11,940 WestPac Banking Corp. Australian Dollar Sell 1/16/13 2,101,975 2,105,381 3,406 British Pound Buy 1/16/13 432,901 428,491 4,410 Canadian Dollar Sell 1/16/13 404,231 404,233 2 Euro Buy 1/16/13 3,541,160 3,502,205 38,955 Japanese Yen Sell 1/16/13 200,454 211,227 10,773 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $680,483 $8,319,650 $— Consumer staples 402,800 6,801,112 5,560 Energy 1,023,337 3,216,155 — Financials 1,236,256 8,483,520 — Health care 1,041,643 4,121,077 — Industrials 1,019,046 6,517,645 — Information technology 2,580,235 2,203,167 — Materials 1,825,692 3,009,324 — Telecommunication services — 718,714 — Utilities — 1,010,615 — Total common stocks Preferred stocks — 1,068,429 — Warrants 3,296 — — Short-term investments 816,356 1,359,389 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $71,296 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Int ernational Growth Fund Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value, including $1,218,320 of securities on loan (Note 1): Unaffiliated issuers (identified cost $47,504,428) $55,653,690 Affiliated issuers (identified cost $1,809,811) (Notes 1 and 6) 1,809,811 Cash 8,498 Foreign currency (cost $316,815) (Note 1) 319,726 Dividends, interest and other receivables 92,787 Receivable for shares of the fund sold 156 Receivable for investments sold 5,274 Unrealized appreciation on forward currency contracts (Note 1) 422,273 Total assets Liabilities Payable for investments purchased 36,343 Payable for shares of the fund repurchased 78,762 Payable for compensation of Manager (Note 2) 38,656 Payable for custodian fees (Note 2) 23,321 Payable for investor servicing fees (Note 2) 4,653 Payable for Trustee compensation and expenses (Note 2) 68,586 Payable for administrative services (Note 2) 568 Payable for distribution fees (Note 2) 3,716 Unrealized depreciation on forward currency contracts (Note 1) 350,977 Collateral on securities loaned, at value (Note 1) 1,230,455 Collateral on certain derivative contracts, at value (Note 1) 237,000 Other accrued expenses 89,817 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $96,176,336 Undistributed net investment income (Note 1) 553,987 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (48,770,168) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,189,206 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $38,599,963 Number of shares outstanding 2,330,809 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $16.56 Computation of net asset value Class IB Net assets $17,549,398 Number of shares outstanding 1,061,873 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $16.53 The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 11 Statement of operations Year ended 12/31/12 Investment income Dividends (net of foreign tax of $98,253) $1,235,530 Interest (including interest income of $360 from investments in affiliated issuers) (Note 6) 11,699 Securities lending (Note 1) 51,037 Total investment income Expenses Compensation of Manager (Note 2) 524,595 Investor servicing fees (Note 2) 56,153 Custodian fees (Note 2) 51,980 Trustee compensation and expenses (Note 2) 5,146 Distribution fees (Note 2) 43,960 Administrative services (Note 2) 1,964 Auditing and tax fees 54,119 Other 27,021 Fees waived and reimbursed by Manager (Note 2) (27,582) Total expenses Expense reduction (Note 2) (2,310) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $16,455) (Notes 1 and 3) 647,290 Net increase from payments by affiliates (Note 2) 5,161 Net realized gain on foreign currency transactions (Note 1) 32,288 Net realized gain on written options (Notes 1 and 3) 45,659 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 141,229 Net unrealized appreciation of investments (net of foreign tax of $34,293) during the year 9,483,900 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Decrease in net assets Operations: Net investment income $563,220 $756,727 Net realized gain on investments and foreign currency transactions 730,398 1,349,673 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 9,625,129 (14,702,425) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (687,767) (1,315,933) Class IB (257,628) (538,418) Increase in capital from settlement payments (Note 8) — 6,061 Decrease from capital share transactions (Note 4) (10,068,575) (8,596,697) Total decrease in net assets Net assets: Beginning of year 56,244,584 79,285,596 End of year (including undistributed net investment income of $553,987 and $915,391, respectively) The accompanying notes are an integral part of these financial statements. 12 Putnam VT Int ernational Growth Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA 12/31/12 .16 2.77 (.26) — 1.24 1.08 114 12/31/11 .19 (3.15) (.43) — f 1.24 1.14 112 12/31/10 .13 1.80 (.49) — 1.23 .84 148 12/31/09 .19 4.19 (.23) .02 g 1.14 1.50 185 12/31/08 .37 (9.05) (.31) .07 h,i 1.10 2.25 135 Class IB 12/31/12 .13 2.77 (.22) — 1.49 .83 114 12/31/11 .15 (3.15) (.39) — f 1.49 .90 112 12/31/10 .09 1.79 (.44) — 1.48 .61 148 12/31/09 .13 4.21 (.18) .02 g 1.39 1.08 185 12/31/08 .33 (9.01) (.25) .07 h,i 1.35 2.00 135 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/12 0.05% 12/31/11 0.02 12/31/10 0.01 12/31/09 0.16 12/31/08 0.08 f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and General American Life Insurance Co., which amounted to $0.02 per share outstanding as of August 17, 2009. h Reflects a non-recurring reimbursement pursuant to a settlement between The Hartford Financial Services Group and the Attorney Generals of New York State, Illinois and Connecticut which amounted to $0.06 of the fund’s weighted average number of shares outstanding for the year ended December 31, 2008. i Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to $0.01 per share based on weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 13 Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT International Growth Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation by investing mainly in common stocks of companies of any size in established and emerging markets outside the United States. We invest mainly in growth stocks, which are issued by companies whose earnings are expected to grow faster than those of similar firms and whose business growth and other characteristics may lead to an increase in stock price. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is 14 Putnam VT Int ernational Growth Fund exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $180,823 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these contracts. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,218,320. The fund received cash collateral of $1,230,455. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2012, the fund had a capital loss carryover of $48,428,752 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $48,428,752 N/A $48,428,752 12/31/16 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from Putnam VT Int ernational Growth Fund 15 generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, and foreign tax credits. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $20,771 to increase undistributed net investment income, $7 to increase paid-in-capital and $20,778 to increase accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $8,541,729 Unrealized depreciation (733,883) Net unrealized appreciation 7,807,846 Undistributed ordinary income 617,246 Capital loss carryforward (48,428,752) Cost for federal income tax purposes $49,655,655 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.2% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $27,582 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the fund $5,161 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $38,552 Class IB 17,601 Total $56,153 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $36 under the expense offset arrangements and by $2,274 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $42, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $43,960 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $62,864,454 and $73,015,374, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 16 Putnam VT Int ernational Growth Fund Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums Written options outstanding at the beginning of the reporting period — $— Options opened 55,205 53,321 Options exercised — — Options expired (21,892) (29,335) Options closed (33,313) (23,986) Written options outstanding at the end of the reporting period — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 38,092 $578,837 176,868 $2,829,217 19,741 $292,216 90,955 $1,494,845 Shares issued in connection with reinvestment of distributions 44,003 687,767 75,068 1,315,933 16,483 257,628 30,732 538,418 82,095 1,266,604 251,936 4,145,150 36,224 549,844 121,687 2,033,263 Shares repurchased (551,295) (8,405,841) (607,573) (9,848,107) (227,545) (3,479,182) (304,877) (4,927,003) Net decrease Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 8,000 Written equity option contracts (number of contracts) 8,000 Forward currency contracts (contract amount) $115,600,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $422,273 Payables $350,977 Equity contracts Investments 3,296 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Forward currency contracts Total Foreign exchange contracts $— $57,525 $57,525 Equity contracts 40,984 — $40,984 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants* Forward currency contracts Total Foreign exchange contracts $— $170,804 $170,804 Equity contracts 3,296 — 3,296 Total * For the reporting period, the transaction volume for warrants was minimal. Putnam VT Int ernational Growth Fund 17 Note 6 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $527,854 $14,023,699 $13,972,197 $360 $579,356 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $4,728 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $1,333 related to the settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) For the reporting period, interest and dividends from foreign countries were $1,329,489 or $0.39 per share (for all classes of shares). Taxes paid to foreign countries were $114,708 or $0.03 per share (for all classes of shares). The fund designated 1.24% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18 Putnam VT Int ernational Growth Fund About the Trustees Putnam VT International Growth Fund 19 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT Int ernational Growth Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Investment Sub-Advisor Legal Counsel Elizabeth T. Kennan The Putnam Advisory Company, LLC Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds Marketing Services PricewaterhouseCoopers LLP W. Thomas Stephens Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT International Growth Fund 21 This report has been prepared for the shareholders H514 of Putnam VT International Growth Fund. 279063 2/13 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$42,998	$ — $8,856	$115 December 31, 2011	$46,085	$	$10,758	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $261,083 and $138,140 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
